FORM20-F ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2012 Commission file number000-22113 EURO TECH HOLDINGS COMPANY LIMITED (Exact name of Registrant as specified in its charter) EURO TECH HOLDINGS COMPANY LIMITED (Translation of Registrant’s name into English) British Virgin Islands (Jurisdiction of incorporation or organization) 18/F Gee Chang Hong Centre, 65 Wong Chuk Hong Road, Hong Kong (Address of principal executive offices) T.C. Leung, FAX: 852-28734887 18/F Gee Change Hong Centre, 65 Wong Chuk Hong Road, Hong Kong (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section12(b)of the Act. Name of each exchange on which registered: NASDAQ Ordinary Shares, no par value Securities registered or to be registered pursuant to Section12(g)of the Act. Not Applicable (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d)of the Act. Not Applicable (Title of Class) Indicate the number of issued and outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report, * 2,069,223 Ordinary Shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. o Yes þ No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. o Yes þ No Note — Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 from their obligations under those Sections. If this is an annual or transitional report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o Yes þ No Indicate by check mark whether the registrant has submitted electronically and posed on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP þ International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. o Item 17 o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No EXPLANATORY NOTE Euro Tech Holdings Company Limited, a British Virgin Islands corporation (the “Company”) is amending its Annual Report on Form 20-F for the fiscal year ended December 31, 2012 to restate the financial statements of Zhejiang Tianlan Environment Protection Technology Company Limited (“Tianlan”), including revisions to the Consolidated Balance Sheet as of December 31, 2012 and 2011, the Consolidated Statements of Operations and Comprehensive (Loss)/Income for the Years ended December 31, 2012, 2011 and 2010 and the Consolidated Statements of Changes in Shareholders’ Equity for the Years ended December 31, 2012, 2011 and 2010.There are no revisions to the financial statements of Euro Tech Holdings Company Limited for the fiscal year ended December 31, 2012. This amendment includes only Items 18 and 19, the signature page, and the certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Exhibits 12.1, 12.2, 13.1 and 13.2). 2 TABLE OF CONTENTS PARTIII ITEM 18. FINANCIAL STATEMENTS 4 ITEM 19. EXHIBITS 5 3 Back to Table of Contents PARTIII ITEM 18. FINANCIAL STATEMENTS The following financial statements are filed as part of this annual report on Form20-F. Euro Tech Holdings Company Limited Report of Independent Registered Public Accounting Firm F-2 Consolidated balance sheets F-4 Consolidated statements of income F-5 Consolidated statements of cash flows and changes in shareholders’ equity F-7 Zhejiang Tianlan Environmental Protection Technology Company Limited Report of Independent Registered Public Accounting Firm F-37 Consolidated Balance Sheet F-39 Consolidated Statements of Income, F-40 Cash flows and changes in Shareholders’ equity F-41 4 Back to Table of Contents ITEM 19. EXHIBITS Lists of Exhibits ExhibitNo. Description Certification of Chief Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002* Certification of Chief Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002* Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section1350 as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002* Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002* * Filed Herewith. 5 Back to Table of Contents SIGNATURES Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant certifies that it meets all of the requirements for filing on Form20-F and has duly caused this annual report to be signed on its behalf by the undersigned, thereunto duly authorized. EURO TECH HOLDINGS COMPANY LIMITED (REGISTRANT) Dated: July 11, 2013 /s/ T.C. Leung T.C. Leung, Chief Executive Officer and Chairman of the Board of Directors 6 EURO TECH HOLDINGS COMPANY LIMITED AUDITED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME/(LOSS), CONSOLIDATED STATEMENTS OF CASH FLOWS AND CHANGES IN SHAREHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2012, 2 TOGETHER WITH REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 Back to Table of Contents Report of Independent Registered Public Accounting Firm To the Directors and Stockholders of Euro Tech Holdings Company Limited We have audited the accompanying consolidated balance sheet of Euro Tech Holdings Company Limited (the “Company”) and its subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of operations and comprehensive (loss)/income, changes in shareholders’ equity and cash flows for the year ended December 31, 2012 and 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company and its subsidiaries as of December 31, 2012 and 2011 and the consolidated results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Dominic. K.F. Chan & Co. Dominic. K.F. Chan & Co., Certified Public Accountants Hong Kong, China April 22, 2013 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Euro Tech Holdings Company Limited We have audited the accompanying consolidated statements of operations and comprehensive loss, changes in shareholders’ equity and cash flows for the year ended December 31, 2010 of Euro Tech Holdings Company Limited (“the Company”).These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s Internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects,the results of its operations and its cash flows for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/ BDO Limited BDO Limited Hong Kong, June 28, 2011, except for Note 12 as to which the date is April 27, 2012. F-3 Back to Table of Contents EURO TECH HOLDINGS COMPANY LIMITED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 Note US$’000 US$’000 Assets Current assets: Cash and cash equivalents Restricted cash Accounts receivable, net 6 Prepayments and other current assets 7 Inventories 8 Total current assets Property, plant and equipment, net 9 & 22(iii) Interests in affiliates 10 Goodwill 13 Deferred tax assets 4 Total assets Liabilities and shareholders’ equity Current liabilities: Accounts payable Other payables and accrued expenses 11 Taxation payable Total current liabilities Commitments and contingencies 20 - - Shareholders’ equity: Ordinary share, 20,000,000 (2011: 20,000,000) shares authorised; 2,229,609 (2011: 2,229,628) shares issued 12 Additional paid-in capital Treasury stock, 160,386 (2011: 151,747) shares at cost 14 ) ) PRC statutory reserves 15 Accumulated other comprehensive income Retained earnings Equity attributable toshareholders of Euro Tech Non-controlling interest Total shareholders’ equity Total liabilities and shareholders’ equity The accompanying notes are an integral part of these consolidated financial statements. F-4 Back to Table of Contents EURO TECH HOLDINGS COMPANY LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME FOR THE YEARS ENDED DECEMBER 31, 2012, 2 Note US$’000 US$’000 US$’000 Revenues Trading and manufacturing Engineering Total revenues 22(i) & (ii) Cost of revenues Trading and manufacturing ) ) ) Engineering ) ) ) Total cost of revenues ) ) ) Gross profit Selling and administrative expenses ) ) ) Operating loss ) ) ) Interest income 46 60 42 Other income, net 3 48 82 9 (Loss)/gain on disposal of fixed assets ) 1 Profit/(loss) before income taxes and equity in profit of affiliates 13 ) ) Income (taxes)/benefit 4 ) 63 ) Equity in profit of affiliates 9 Net (loss) for the year ) ) ) Less: net (income)/loss attributable to non-controlling interest ) ) Net (loss)/income attributable to the Company ) ) Other comprehensive loss Net loss ) ) ) Foreign exchange translation adjustments - Comprehensive (loss)/income ) ) Less: Comprehensive (income)/loss attributable to non-controlling interest ) ) Comprehensive (loss)/income attributable to the Company ) ) The accompanying notes are an integral part of these consolidated financial statements. F-5 Back to Table of Contents EURO TECH HOLDINGS COMPANY LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME(CONTINUED) FOR THE YEARS ENDED DECEMBER 31, 2012, 2 Note US$’000 US$’000 US$’000 Net (loss)/income per ordinary share - Basic $
